By the Court.
! Where husband and wife are divorced and tlie court of common pleas, granting the divorce also awards the cus*34tody and control of the children of the marriage to either of the parents, or to any other person, where the court finds neither of the parents a proper or suitable person to have the custody and control of children, such children become the wards of that court, and the jurisdiction of the court over their custody and control is a continuing jurisdiction and such decree for the custody and control of the minor children cannot be affected by the appointment of a guardian by a probate court, nor does any other court by a proceeding in habeas corpus acquire any jurisdiction other and further than to enforce the decree so rendered. In such case, where it is deemed to be to the best interest of the children that there should be a change of their custody, application should be made to the court rendering the original decree. / An answer to a writ of habeas corpus issued upon the application of the person to whom such custody and control was committed by the common pleas court averring that the applicant is not a suitable or proper person to have the custody and control of such children, confers upon the court issuing the writ no jurisdiction to hear and determine that question. That issue should be heard and determined in the court rendering the original decree. Hoffman v. Hoffman, 15 Ohio St., 427; Rogers v. Rogers, 51 Ohio St., 1, approved and followed.

Judgment accordingly.

Nichols, C. J., Donahue, Wanamaker and Wilkin, JJ., concur.